



COURT OF APPEAL FOR ONTARIO

CITATION: Liberty Silver Corp. v. Liberty Insurance
    Underwriters Inc., 2018 ONCA 327

DATE: 20180403

DOCKET: C64244

Pepall, Brown and Trotter JJ.A.

BETWEEN

Liberty Silver Corp.

Respondent

and

Liberty Insurance Underwriters Inc.

Appellant

John Nicholl and Kyle Magee, for the appellant

Geoff Adair and Gord McGuire, for the respondent

Heard: March 29, 2018

On appeal from the judgment of Justice Laurence A. Pattillo
    of the Superior Court of Justice, dated August 2, 2017.

APPEAL BOOK ENDORSEMENT


[1]

The appellant insurer renews before this court the same argument it
    advanced below.   It again argues that there was no Claim against an Insured
    Person for a Wrongful Act nor was there a Loss within the Policys
    definition of those terms.

[2]

The application judge identified the relevant principles of
    interpretation. He considered each argument advanced by the appellant and gave
    detailed reasons for rejecting them. We see no error in his application of the
    governing interpretive principles to the language of Policy or to his findings
    regarding the effect of the March 29, 2016 agreement between Liberty Silver and
    its legal counsel. Accordingly, the appeal is dismissed.

[3]

The respondent is entitled to its costs of the appeal fixed at $16,000,
    all in.

S.E.
    Pepall J.A.
David Brown J.A.
G.T. Trotter J.A.


